Citation Nr: 1723142	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-15 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder. 


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney at Law 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to June 1979 with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve from 1980 to 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in New Orleans, Louisiana. 

In February 2011, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

The Board remanded the instant matter in June 2011 and December 2013.  In May 2015, the Board denied the issue listed on the title page of this decision, and remanded the issue of entitlement to an initial compensable rating for hemorrhoids for additional development.  In December 2015, the Agency of Original Jurisdiction (AOJ) awarded an 20 percent rating for hemorrhoids, effective May 22, 2007, the date of service connection.  The Veteran and his attorney were advised that such was a full grant of the benefits sought with respect to such claim as it is the maximum schedular evaluation available and neither disagreed with such determination.  Further, neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Therefore, the Board finds that the claim for a higher initial rating for hemorrhoids is no longer before it for appellate consideration.

The Veteran appealed the Board's May 2015 decision as to the issue of entitlement to service connection for a heart disorder to the United States Court of Appeals for Veterans Claims (Court) which, in October 2016, issued a Memorandum Decision vacating and remanding the matter to the Board for further consideration. 

The Board notes that a December 2015 rating decision declined to reopen a previously denied claim for service connection for hypertension, and denied service connection for tinnitus, acid reflux, and erectile dysfunction.  Thereafter, the Veteran entered a notice of disagreement as to the denial of such claims in December 2015.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Local System, the claims are still being developed by the AOJ.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   

In June 2011, the Board remanded the appeal to afford the Veteran a VA examination to address the nature and etiology of his current heart disorders.  The requested examination was conducted in April 2012.  Such examination report noted diagnoses of coronary artery disease and hypertensive heart disease, but did not provide the requested opinion.  As such, an August 2012 addendum opinion was obtained.   In December 2013, the Board concluded that the April/August 2012 VA examiner failed to opine whether the Veteran's current heart disorders were related to his "in-service treatment for chest pain and related complaints."  Furthermore, the Board found that the examiner did not "consider the Veteran's complaints of continuity of symptoms since discharge from service."  Therefore, the Board remanded the appeal to obtain an additional addendum opinion regarding the etiology of the Veteran's current heart disorders.  The requested addendum opinion was obtained in August 2014.  In May 2015, the Board determined that the August 2012 and August 2014 opinions collectively were adequate to decide the Veteran's claim and, based on the opinion rendered therein, found that the Veteran's heart disorder was not shown to be causally or etiologically related to any disease, injury, or incident during active service, ACDUTRA, or INACDUTRA, and did not manifest within one year of the Veteran's discharge from active duty service.

The Veteran appealed the Board's May 2015 decision to the Court which, in an October 2016 Memorandum Decision, vacated the denial and remanded the matter to the Board for further consideration.  Specifically, the Court found that the Board erred by relying on the August 2012 and August 2014 VA medical opinions.  

In this regard, the Court determined that the August 2012 opinion did not address whether the Veteran's current heart disorders were related to his in-service treatment for chest pain and related complaints, nor considered his complaints of continuity of symptoms since discharge from service.  Here, the Court reported that service treatment  records show that the Veteran complained of chest pain in June 1976, November 1976, and January 1977.  Furthermore, the Court reported that post-service medical records revealed chest pain complaints by the Veteran in October 1987, and a November 1999 VA discharge summary following a heart catheterization procedure contains admission diagnoses of unstable angina and coronary artery disease.  The Court also reported that, during his February 2011 Board hearing, the Veteran testified that he had experienced continuous chest pain since service.  Additionally, the Court noted that, prior to obtaining the August 2014 opinion, the Board did not consider the medical evidence of record sufficient to decide the Veteran's claim.  

The Court further determined that the August 2014 opinion was conclusory and the examiner offered no explanation for the basis for his opinion.  Here, the Court noted that the August 2014 VA examiner opined that the Veteran's heart disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of such opinion, the examiner stated that the Veteran's "chest pain complaints were evaluated while in the military and not found to be heart[-] related.  Even though [he] reports chest pain complaints after discharge[,] it's not possible to know the cause.  His records do show longstanding [hypertension] poorly contro[l]led, diagnosed after military service.  [Coronary artery disease] diagnosed after service.  Most likely cause of [coronary artery disease] is his [hypertension], which does not appear to be service connectable."  The Court found that the examiner offered no explanation as to why it was not possible to ascertain the cause of the Veteran's post-service chest pains, nor did he explain why the Veteran's nonservice-connected hypertension is the likely cause of his current heart condition.  Additionally, the Court further found that the examiner failed to address in any meaningful way the Veteran's in-service complaints of chest pains or his assertions of continuity of symptoms since service. 

Consequently, the Court determined that there had not been substantial compliance with the Board's remand directives and remanded the matter in order for the Veteran to be afforded a new medical examination that considers and accounts for the in-service evidence of chest pain, the Veteran's assertions of continuity of symptoms since service, the November 1999 notation of angina prior to his heart catheterization procedure, and all other relevant medical or lay evidence, and included clear conclusions supported by adequate rationale. Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Consequently, the Board must remand the claim for compliance with the October 2016 Memorandum Decision.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his heart disorder.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A) The examiner must identify all heart disorders found to be present. 

(B) For each currently diagnosed heart disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to his period of active service and/or Reserve service, to include his in-service treatment for chest pain and related complaints in June 1976, November 1976, and January 1977. 

The examiner should take into consideration all of the evidence of record, to include the service treatment records reflecting chest pain as noted above; post-service treatment records, to specifically include records reflect complaints of chest pain in October 1987 and a November 1999 notation of angina and coronary artery disease prior to a heart catheterization procedure; lay statements from the Veteran, to include his complaints of continuity of symptoms since discharge from service (including his February 2011 Board hearing testimony) as well as his post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed must be accompanied by supporting rationale. 

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




